In light of this subsequent filing, we administratively close the original
                writ petition pending under Docket No. 65545 and thus, no further action
                is required on any of the documents filed in that matter.'
                             Turning to the merits of Barrientos' stay motion filed in
                Docket No. 64970, Barrientos requests an emergency stay of the district
                court judgment and writ of execution authorizing the May 6, 2014, sale of
                her home, pending this appeal's outcome. Having considered the motion,
                we conclude that a temporary stay is warranted pending this court's
                receipt and consideration of any opposition from respondent Nationstar
                Mortgage, LLC. Accordingly, we temporarily stay the scheduled
                foreclosure sale of the subject property, pending further order of this court.
                Nationstar shall have until 4 p.m. on Thursday, May 8, 2014, to file and
                serve its opposition. Barrientos shall then have until 4 p.m. on Monday,
                May 12, 2014, to file and serve any reply. We suspend the application of
                NRAP 25(a)(2)(B)(ii)-(iv) with respect to the opposition and reply, which
                shall be filed personally, electronically, or by facsimile transmission with
                the clerk of this court in Carson City.    See NRAP 2; NRAP 25(a)(2)(B)(i);
                NRAP 25(a)(4). Service of these documents shall be personal, electronic,
                or by facsimile transmission.
                             Finally, having reviewed the documents on file in this proper
                person appeal, we conclude that our review of the complete record is
                warranted. NRAP 10(a)(1). Accordingly, within 15 days from the date of
                this order, the clerk of the district court shall transmit to the clerk of this
                court a certified copy of the trial court record in District Court Case No.

                      'Under these circumstances, Barrientos's May 1, 2014, request to
                transfer the original writ petition in Docket No. 65545 to her appeal in
                Docket No. 64970 is denied as moot.


SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                A672100. See NRAP 11(a)(2) (providing that the complete "record shall
                contain each and every paper, pleading and other document filed, or
                submitted for filing, in the district court," as well as "any previously
                prepared transcripts of the proceedings in the district court"). The record
                shall not include any exhibits filed in the underlying case.
                            It is so ORDERED.




                cc: Hon. Douglas Smith, District Judge
                     Annie Castillo Barrientos
                     The Castle Law Group, LLP
                     Ballard Spahr, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A